El Juez Presideete Se. HerNÁNdez,
emitió la opinión del tribunal.
En pleito seguido ante la Corte de Distrito de Mayagüez por Gerardo y Salvador Castelló y Camps contra Celedonio Carbonell, en cobro de dinero, el marshal de dicha corte expi-dió en 10 de enero del corriente año, mandamiento por dupli-cado al Registrador de la Propiedad de San Germán, para la anotación del embargo que aquel había practicado en todo el derecho, título e interés que tuviera el demandado sobre 'una hacienda de cañas denominada “Monserrate” y sobre otra hacienda también de cañas nombrada “Restaur ación,” sita esta última en el barrio de Llanos Costas, término municipal de Cabo Rojo, compuesta de 700 cuerdas más o menos, lindante al norte con un camino vecinal que conduce del pueblo de Lajas a Boquerón y terrenos de la hacienda “Desengaño” de Cartagena Hermanos, al sur Don Pablo Hernández, Suce-sión de Fulgencio González y Cartagena Hermanos; al este la hacienda “Desengaño,” y por el oeste terrenos de Carlos Ramírez, Pablo Hernández y Sucesión de Fulgencio González, conteniendo casa habitación y establecimientos que la consti-tuyen.
El registrador por nota de 8 de febrero siguiente tomó anotación del embargo en cuanto a la hacienda “Monserrate,” pero la denegó en cuanto a la hacienda “Restauración” por medio de nota que en la parte conducente dice así:
“No admitida la anotación preventiva de embargo solicitada en virtud del precedente documento, con vista de otro, por lo que res-pecta a la hacienda denominada “Restauración,” de 700 cuerdas, más o menos, por observarse el defecto de que si bien de dicha hacienda fueron segregadas 391 cuerdas que pasaron a formar por agrupación, con otras porciones distintas, una nueva hacienda nom-brada también “Restauración,” inscrita a favor del demandado Don Celedonio Carbonell y Casabó, no se describen en el documento dichas 391 cuerdas, estando el resto de las expresadas 700 cuerdas, más o menos, inscrito a favor de personas distintas, tomándose en su lugar la anotación por ciento veinte días que determina la ley, al folio 111 vuelto del tomo 22 del Ayuntamiento de Cabo Rojo, finca número 332 *1087•quintuplicado, anotación letra B; * * *. El registrador, Rafael B. Sama.”
Esa nota está sometida a nuestra consideración mediante recurso gubernativo interpuesto contra ella por Gerardo y Salvador Castelló y Camps.
De la certificación de asientos del Registro de la Propiedad de San Germán que liemos traído a examen para mejor estudio del recurso, resulta:
Primero. Qué con fecha 31 de octubre de 1891 fué inscrita en el Registro de la Propiedad de San Germán a favor de Gumersinda Casabó y Miret, difunta, la posesión de la hacienda de cañas nombrada “Restauración” bajo la misma •cabida y colindancias ya expresadas. Finca número 332, inscripción 1á., folio 176, tomo 6 de Cabo Rojo.
Segundo. Que en 16 de diciembre del propio año 1891, fué inscrita en el mismo registro la propia hacienda “Restaura-ción” a favor de los herederos de Gumersinda Casabó y Miret entre los cuales figuraba Don Carlos Casabó y Miret, habién-dose verificado la inscripción de 309 cuerdas a favor del Carlos Casabó y Miret para el pago de las bajas del haber heredi-tario, y la de las 391 cuerdas restantes a favor del propio Don Carlos Casabó y Miret y demás herederos. Finca número 332, inscripción segunda, folio 177 vuelto, tomo 6 de Cabo Rojo.
Tercero. Que de la hacienda “Restauración” descrita, fue-ron segregadas las siguientes porciones: una de 17 cuerdas, vendida por Don Carlos Casabó y Miret a Don Juan José Irizarry y Toro por escritura de 2 de octubre de 1891; otra de 77 cuerdas vendida por Don Carlos Casabó y Miret a Don Celedonio Carbonell y Casabó por escritura de 28 de junio, de 1892, habiéndola vendido luego Don Celedonio Carbonell y Casabó a Don Virgilio Zapata y Vilanova por escritura de 1o. de junio de 1894; otra de 200 cuerdas vendida por Don Carlos Casabó y Miret a Don Ramón Garrastazú y Pabón, por escritura de 11 de septiembre de 1891, y otra de 391 cuerdas *1088que adquirió Don Celedonio Carbonell y Casabó de los diversos adjudicatarios de la hacienda “Restauración.”
Cuarto. Que Don Celedonio Carbonell y Casabó con las 391 cuerdas expresadas y otras porciones de 5 cuerdas, 20, 10% con 15 varas, 39 con 32 céntimos y 122% adquiridas respectivamente de Don Enrique Ramírez y Toro, de Don Fermín Acosta y Rodríguez, del mismo Don Fermín Acosta y Rodríguez, de Don Alberto Zaxnbrana e Irizarry y de Don Ramón G-arrastazú y Pabón, constituyó mediante agrupación una linca también denominada ‘ ‘ Restauración 7 con cabida de 603 cuerdas 75 céntimos, lindando al norte con teirenos de Gregorio Losada, de Cristina Toro, de Dionisia Albino, de Enrique Ramírez y el camino de Lajas a Boquerón; .al sur, con terrenos de la Sucesión de Don Pablo Hernández 31 el camino de las Salinas a Guánica; al este con terrenos de la hacienda “Desengaño” de Cartagena Hermanos, y,la Suce-sión de Virgilio Zapata, y al oeste con terrenos de Gregorio Losada, los de Enrique Ramírez, los de la Sucesión de Don Pablo Hernández y los de Eugenio López.
Quinto. Que .en la inscripción 7a. de la finca No. 332 se hizo constar que las colinclancias de las 391 cuerdas eran las siguientes: al norte, el camino que conduce de Lajas a Bo-querón ;. al sur, .el camino de 'Guánica a las Salinas; al este con terrenos de Cartagena Hermanos y al oeste, con terrenos de Don Pablo Hernández y Don Carlos Ramírez.
Como se ve, las 391 cuerdas de que se deja hecho mérito fueron segregadas de la primitiva hacienda “Restauración” de 700 cuerdas, y vinieron a formar parte mediante agrupa-ción de la nueva hacienda “Restauración.” El embargo de dichas 391 cuerdas no podía afectar a la primitiva hacienda “Restauración,” sino a la nueva, formada por agrupación. Hubo irregularidad por parte del márshal al embargar todo el derecho, título o interés que tuviera Celedonio Carbonell sobre la hacienda “Restauración” de 700 cuerdas, pues el embargo debía afectar a la hacienda “Restauración” de 603 cuerdas 75 céntimos; pero no se hizo así, y aceptando los *1089hechos tales como se nos presentan, y tomando por base la. razón que da el registrador para no tomar anotación del embargo practicado, es como debemos considerar el presente; recurso.
El registrador al dejar de cumplir el mandamiento deli marshal tomó la anotación por 120 días que determina la ley, al folio 111 vuelto del tomo 22 del Ayuntamiento de Cabo Rojo, finca No. 332 quintuplicado, anotación letra B, siendo esa finca la de 700 cuerdas, y para que la anotación afectara a la otra finca de 603 cuerdas 75 céntimos, al margen de su inscripción estampó la siguiente nota:
“Véase la anotación de embargo letra B, tomada por ciento veinte días, al folio ciento once vuelto del tomo veinte y dos del Ayunta-miento de Cabo Rojo, finca número trescientos treinta y dos quintu-plicado, cuya anotación se refiere a una finca de setecientas cuerdas, más o menos, denominada también “Restauración,” de la cual se segregó una porción de terreno de trescientas noventa y una cuerdas, que forma parte de la finca de este número, y que es la primera de las seis que se relacionan en la inscripción adjunta. San Germán, febrero ocho de mil novecientos trece. (Firmado) Sama.”
La úuica razón expuesta por el registrador para no tomar anotación del embargo sobre todo él derecho, título e interés que tuviera Celedonio Carbonell en la primitiva hacienda “Restauración,” consiste en que, si bien de dicha hacienda fueron segregadas 391 cuerdas que con otras porciones dis-tintas vinieron a formar por agrupación la nueva hacienda, del mismo nombre inscrita a favor de Celedonio Carbonell,. esas 391 cuerdas no se describen en el mandamiento de eni-bargo.
Tal razón no justifica la nota recurrida, pues es un hecho-plenamente justificado en el registro por los asientos ya rela-cionados, la existencia de 391, cuerdas de terrenos pere-cientes a Celedonio Carbonell, ya se atienda a la primitiva, inscripción de la hacienda “Restauración,” ya a la última,, con la particularidad de que en una de las inscripciones de la primitiva hacienda “Restauración” se expresan las colin-*1090dancias de las 391 cuerdas; pero como esas colindancias indu-dablemente pueden haber variado por la agrupación de dichas 391 cuerdas a otras porciones de terrenos que con aquéllas vinieron a constituir la nueva hacienda “Restauración,” la omisión señalada por el registrador constituiría en el pre-sente caso sólo un defecto que en cualquier tiempo puede subsanarse, según doctrina de, la Dirección General de los Registros de España en las resoluciones de 29 de noviembre de 1870, 19 de marzo de 1879 y 9 de noviembre de 1888.
Con la anotación del embargo no habrá tercero que pueda ser inducido a error.
Por las razones expuestas, opinamos que procede la revo-cación de la nota del Registrador de la Propiedad de San Germán de 8 de febrero de 1913 en la parte en que ha,sido recurrida y que se verifique la anotación del embargo con el defecto subsanable de que se deja hecho mérito.

Revocada y ordenada la anotación del embargo.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.